Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 07/16/2021. Claims 1-10 are currently pending and examined below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted by Applicant are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 20050030520 A1) in view of Tamamura Hisashi (JP 08101014 A)
Regarding claim 1, Wada teaches a measuring apparatus for measuring at least any one of a separation displacement that is a displacement of a target to be measured that is moved in a 
and 107the arithmetic processing unit detects a beat frequency based on the beat signal, calculates a frequency difference that is a difference between the beat frequency at the time of measurement and a reference frequency that is a beat frequency in a predetermined reference state, and calculates at least any one of the moving velocity and the separation displacement, on the basis of the frequency difference and an inclination angle of the optical axis of the laser light that is disposed to be inclined (Fig. 1, para [0227],[0229], [0231]. See also, Fig.2B, para [0239]-[0241]).
Wada fails to explicitly teach 
an optical splitter splitting laser light that is modulated with respect to time by a predetermined frequency modulation velocity into reference light and measurement light;
 one or two or more measuring heads including an irradiation and light receiving surface that irradiates the measurement light and receives reflection light obtained by reflection of the measurement light; 
a light detection unit outputting a beat signal by light interference between the reflection light and the reference light; 
and an arithmetic processing unit to which the beat signal is input, wherein in the measuring head, an optical axis of the laser light that is irradiated from the irradiation and light receiving surface is disposed to be inclined with respect to the predetermined direction, 
However Tamamura teaches 
an optical splitter splitting laser light that is modulated with respect to time by a predetermined frequency modulation velocity into reference light and measurement light (fig. 1, beam splitter 36);

a light detection unit outputting a beat signal by light interference between the reflection light and the reference light (Fig. 1, O/E 42); 
and an arithmetic processing unit to which the beat signal is input, wherein in the measuring head, an optical axis of the laser light that is irradiated from the irradiation and light receiving surface is disposed to be inclined with respect to the predetermined direction (Fig. 1, processor 44),
It would have been obvious to modify Wada to include the reassignment as taught by Tamamura to provide a measuring instrument capable to easily measure the displacement and speed of an object to be measured with high accuracy even when applied under adverse environment
Regarding claim 2, Wada teaches The measuring apparatus according to claim 1, wherein the arithmetic processing unit includes a moving direction acquisition unit acquiring information that indicates a moving direction of the target to be measured that is moved in the direction orthogonal to the predetermined direction, and calculates at least any one of the moving velocity and the separation displacement on the basis of the information indicating the moving direction that is acquired by the moving direction acquisition unit (Para [0108]: lines 13-25. See also, para [0109] - [0110]).
Regarding claim 3, Wada teaches the measuring apparatus according to claim 1 or 2, 108wherein the arithmetic processing unit includes a velocity acquisition unit acquiring the 
Regarding claim 4, Wada teaches the measuring apparatus according to claim 1 or 2, wherein the arithmetic processing unit includes a separation displacement acquisition unit acquiring the separation displacement, and calculates the moving velocity on the basis of the separation displacement that is acquired by the separation displacement acquisition unit (Para [0370]).
Regarding claim 6, Wada, as modified in view of Tamamura, teaches a measuring method for measuring at least any one of a separation displacement that is a displacement of a target to be measured that is moved in a predetermined direction and a moving velocity that is a relative velocity in a direction orthogonal to the predetermined direction, the method comprising: 
a splitting step of splitting laser light that is modulated with respect to time by a predetermined frequency modulation velocity into reference light and measurement light ( Tamamura, fig. 1, beam splitter 36); 
an irradiation and light receiving step of irradiating a surface of the target to be measured with the measurement light from an irradiation and light receiving surface and of receiving reflection light obtained by the measurement light that is reflected on the surface of the target to be measured with the irradiation and light receiving surface, by using one or two or more measuring heads in which an optical axis of the laser light that is irradiated from the irradiation and light 110receiving surface is disposed to be inclined with respect to the predetermined direction (Tamamura, Fig.1, measurement head 14);  
a light detecting step of outputting a beat signal by light interference between the reflection light and the reference light  (Tamamura, Fig. 1, O/E 42);

wherein in the arithmetic processing step, a beat frequency based on the beat signal is detected, a frequency difference that is a difference between the beat frequency at the time of measurement and a reference frequency that is a beat frequency in a predetermined reference state is calculated, and at least any one of the moving velocity and the separation displacement is calculated on the basis of the frequency difference and an inclination angle of the optical axis of the laser light that is disposed to be inclined (Wada, Fig. 1, para [0227],[0229], [0231]. See also, Fig.2B, para [0239]-[0241]).
It would have been obvious to modify Wada to include the reassignment as taught by Tamamura to provide a measuring instrument capable to easily measure the displacement and speed of an object to be measured with high accuracy even when applied under adverse environment
Regarding claim 7, Wada teaches The measuring method according to claim 6, wherein in the arithmetic processing step, a moving direction acquiring step of acquiring 111information that indicates a moving direction of the target to be measured is provided, and at least any one of the moving velocity and the separation displacement is calculated on the basis of the information indicating the moving direction that is acquired in the moving direction acquiring (Para [0109]-[0111]).
Regarding claim 8, Wada teaches The measuring method according to claim 6 or 7, wherein in the arithmetic processing step, a velocity acquiring step of acquiring the moving 
Regarding claim 9, Wada teaches The measuring method according to claim 6 or 7, wherein in the arithmetic processing step, a separation displacement acquiring step of acquiring the separation displacement is provided, and the moving velocity is calculated on the basis of the separation displacement that is acquired in the separation displacement acquiring step (Para [0370]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.      
       The following is a statement of reasons for the indication of allowable subject matter.      
Regarding claim 5, the prior art of record, either individually or in combination, fails to fairly teach the following element, along with all other claimed features: 
wherein the arithmetic processing unit includes a calibration data acquisition unit acquiring a velocity difference that is measured by changing the moving velocity of the target to be measured, as a calibration velocity difference, acquires a difference in the beat frequency at the time of changing the moving velocity of the target to be measured in order to acquire the calibration velocity 109difference, as a calibration frequency difference, and calculates the inclination angle of the optical axis of the laser light by using a wavelength of the laser light, the calibration velocity difference, and the calibration frequency difference.
       
Claim 10 is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Shuhei Nishida et al. (JP 2004233226 A), teaches belt vibration measuring method and belt sound production evaluation method using the same
Wada et al. (JP 2006029912 A), teaches optical mobile information detector, encoder and electronic equipment
Lee et al. (US 5949546 A), teaches Interference Apparatus for Measuring Absolute and Differential Motions of Same or Different Testing Surface
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JEMPSON NOEL/Examiner, Art Unit 3645    

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645